Citation Nr: 0526788	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for hearing loss, 
tinnitus, and PTSD.  In June 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

After this case was certified to the Board, the veteran 
submitted additional evidence regarding his claims that was 
not considered by the RO.  However, he also submitted a 
waiver of RO consideration of the additional evidence; so, 
the Board can consider this evidence.

The veteran also appealed the RO's denial of service 
connection claims for a right knee disorder, residuals of 
exposure to jet fuel, hip and joint conditions due to knee 
and foot injuries, a back disorder, a right shoulder 
disorder, and degenerative changes in the left foot.   At the 
Board hearing, however, the veteran withdrew these claims; 
thus, they are no longer in appellate status.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

Resolving all doubt in the favor of the veteran, the record 
includes a medical diagnosis of PTSD; credible evidence that 
supports the veteran's claimed in-service stressors of a 
helicopter crash, a fire on the ship, and a hatch killing a 
shipmate; and medical evidence of a nexus between the PTSD 
diagnosis and the veteran's Vietnam experiences.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken. The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The veteran filed a service connection claim for PTSD in June 
2002.  He submitted a statement that on October 25, 1965, 
about 130 miles off the coast of Oahu, Hawaii on the way to 
Pearl Harbor, the U.S.S. Kitty Hawk CVA63 made a turn to the 
port side, which resulted in a man, William D. Cook, falling 
overboard.  The veteran stated that he was manning the man 
overboard station and saw the helicopter crew running to the 
Helo for man overboard.  He indicated that he witnessed 
Cedrick B. Boe run past the Helo and run overboard, screaming 
as he was falling.  He noted that they never heard anything 
else.  They picked up William D. Cook and searched through 
the night but all they saw were huge fish, which the veteran 
believes ate Cedrick Boe.  He stated that after all these 
years he can still hear Cedrick's scream.  

The veteran submitted another statement that while in port at 
San Diego, California, alongside the pier at North Island, 
they were preparing to on-load Terrier Missiles into the 
Starboard Missile.  He stated that Sponson, Larry Brewster, 
and he were rigging the missile lifts, trying to line up some 
I beams that would be the track for the missile lifts.  He 
noted that the I beams were hooked to a two-ton hatch and 
that a bolt that attached a cable to the hatch broke.  He 
noted that Larry was in the way, half in and half out, and 
that when the hatch fell one of the I beams struck Larry in 
the left chest, exposing his heart, and there was blood 
everywhere.  The veteran stated that he tried to help, but it 
was hopeless; and he had to get in a decontamination shower 
to get the blood off of him.  He noted that he has relived 
that day thousands of times, and very few days go by that he 
does not recall that scene.  In support of his claim, he 
submitted a copy of a newspaper article from The San Diego 
Union, dated on August 17, 1966, reporting on the death of 
Larry Brewster, killed when a two-ton hatch slammed against 
him aboard the carrier Kitty Hawk at North Island.

The veteran also recalled that on April 15, 1966, they were 
operating in the Gulf of Tonkin, preparing for flight ops 
when a helicopter tried to lift off, got up a few feet, and 
rolled over on its side, the rotor blades striking the deck 
and shattering the blades.  He noted that the shattering 
blades killed a man named David J. Underhill.  He also stated 
that the helicopter tumbled overboard, killing the pilot, 
LTJG Michael B. Zerbe.  He noted that three more were hurt 
really bad, H.E. Coleman, Terry Jones, and Danny McDonald and 
that more than 20 aircraft went down due to the damage from 
flying metal (shattered rotor).  He stated that the flight 
deck had to be washed with fire hoses to get all the blood 
up.  He submitted a copy of a newspaper article from The San 
Diego Union that a helicopter pilot and member of the carrier 
Kitty Hawk were killed when a helicopter crashed on the 
carrier's flight deck during operations off Vietnam.  The 
article reported that the dead were identified as Lt. Michael 
R. Zerbe and David G. Underhill.  The injured were listed as 
Hugh E. Coleman, Terry Jones, and Danny McDonald.

Additionally, the veteran reported that on December 6, 1965, 
they were alongside the AOE-1 taking on fuel oil, AU gas, 
JP5, and bombs, when a fuel oil line burst and a fire started 
in an AFT machinery room.  He stated that being fueled by 
black oil, it was an instant inferno; and there were bombs 
laying all over the AFT part of the hanger deck.  He 
indicated that when the fire started they made an emergency 
break away and flooded the magazines located near the fire.  
He also stated that they worked for three hours throwing 
bombs overboard and that the smoke was thick and he could 
smell flesh burning.  He recalled that several men were on 
fire and had to be put out, and afterwards their skin was 
hanging off their face, back, and arms.  He noted that he was 
terrified the whole time, thinking they all were either going 
to blow up or burn up.  He stated that Billy D. Cooper and 
Charles A. Philhower lost their lives that day, and 29 others 
were injured, with nine of these flown to the Philippines for 
treatment.  He also noted that there was a funeral at sea for 
Hooper and Philhower.  He submitted a copy of a December 15, 
1963 article from The Navy Times reporting that a three-hour 
fire aboard the carrier Kitty Hawk killed two sailors, and 
injured 48 crew members and a civilian, forcing flooding of 
an ammunition magazine.  The dead were reported as Charles 
Elbert Thilhower and Billy Bean Hooper.  It was noted that 
the fire broke out in a machinery room just below the hangar, 
while the carrier was refueling from a bunker alongside.  The 
veteran also submitted a copy of a December 7, 1965 article 
from The San Diego Union reporting that a blaze on the 
carrier Kitty Hawk in the Tonkin Gulf raged for three hours 
and injured 29 and killed two.  Additionally, the veteran 
submitted a copy of a December 7, 1965 article from The San 
Francisco Examiner reporting on the carrier Kitty Hawk 
burning.

The veteran testified at the June 2005 Board hearing that he 
currently is on medication for PTSD and receives treatment 
every week.  He also noted that he last worked in 2002 and 
found it hard working with other people.  He indicated that 
frequently he has problems controlling his anger, as well as 
depression and panic attacks and that a lot of days he does 
not get up; he just lies in bed and does nothing.  He 
recalled that when Larry Brewster was killed he was standing 
exactly beside him and that Larry had told the veteran to get 
out of the way so that he could do it, physically moving the 
veteran.  Then the hatch fell right beside the veteran.  He 
also reported that during the fire he was an ordnanceman and 
was taking the 215 to 500-pound bombs down the starboard 
aircraft elevator to put them in storage, when the fire broke 
out on the fourth deck.  He noted that the black oil was 
being pumped in and it was getting in the generator, making 
like a jet action blowing all that out.  He recalled seeing 
people with their skin ripping off their hands and faces and 
that he wakes up at night and can smell flesh burning.  He 
noted that his therapist gave him a remedy for that to scrape 
soap off and keep a little bag besides his bed so that he can 
smell that instead.  He also noted that his big problem is 
experiencing frequent flashbacks.

In sum, the veteran contends that he has PTSD as a direct 
result of his service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the evidence of record may imply the veteran's 
personal exposure to the event.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2003 private psychological evaluation shows the 
veteran's reports of PTSD symptoms getting worse.  He noted 
that he has flashbacks of when he was in a bad fire in the 
military, and sometimes wakes up smelling burning flesh.  He 
also noted that often he jumps out of his skin when he hears 
a noise.  He denied being suicidal, hearing voices, or seeing 
things that were not there.  The diagnostic impression (DSM-
IV) included PTSD (provisional).

A May 2003 mental examination report shows the veteran was 
oriented to person, place, and time; and his recent and 
remote memory was intact.  He had a normal appearance, 
appropriate behavior, and normal stream of conversation.  
There also was no evidence of hallucinations, delusions, or 
emotional mobility.

An October 2003 statement from a VA physician indicates that 
the veteran had been seen since February 2003 for problems of 
anxiety subsequent to trauma experienced in the Navy in 1966 
and that he had been diagnosed with PTSD.  A June 2005 
statement from the same physician indicates that the veteran 
reported some symptoms of PTSD stemming from military 
experiences aboard a Navy ship.  The symptoms included 
avoidance and anxiety with helicopters, as a trigger, and a 
vivid memory of his boss being killed in an accident with a 
hatch.  The veteran also experienced insomnia and nightmares, 
and isolated himself.

In June 2005, the Atlanta Vet Center submitted a letter that 
the veteran had been receiving individual and group 
counseling for PTSD on a biweekly basis since March 2005.  
The social worker noted that PTSD clearly had impacted the 
veteran in all spheres of his life, vocationally, 
emotionally, and socially and that he routinely experienced a 
disruption of sleep by nightmares, anxiety, or intrusive 
thoughts, which resulted in fatigue and exhaustion.  The 
veteran also reported feeling irritable and having difficulty 
managing anger, resulting in confrontations with others at 
his former place of employment.  He noted that he has 
intrusive thoughts related to his traumatic experiences 
aboard the Kitty Hawk several times a day and often self-
isolates.  He also noted that he has had two marriages end in 
divorce and currently lives alone, and that he experiences 
depression and low self-esteem.  The social worker found that 
due to the severity of the veteran's PTSD, he would need to 
continue therapy for an undetermined length of time.

Initially, the Board notes that service connection for PTSD 
is not warranted on a presumptive basis, as there is no 
diagnosis within one year after service.  See 38 C.F.R. 
§ 3.307, 3.309.  

However, upon review, resolving all doubt in the veteran's 
favor, the Board finds that service connection for PTSD is 
warranted on a direct incurrence basis.  See 38 U.S.C.A. § 
5107.

The veteran's personnel records reflect that he served in 
Vietnam aboard the U.S.S. Kitty Hawk from August 1965 to 
April 1968, and earned, as relevant, a Navy Unit Commendation 
Medal with one Bronze Star and Vietnam Service Medal with 
three Bronze Stars.  Additionally, the copies of newspaper 
articles submitted by the veteran verify the incidents he 
reported in service aboard the U.S.S. Kitty Hawk, 
specifically the hatch falling on and killing Larry Brewster 
in August 1966, a helicopter crash killing the pilot, Michael 
Zerbe and David Underhill, and the December 1965 fire killing 
Charles Thilhower and Billy Hooper.  As the veteran's claimed 
stressors are supported through military citation and other 
supportive evidence, his lay statements are accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence is necessary.  
See 38 C.F.R. § 3.304(f).

Moreover, the March 2003 physician gave a DSM-IV provisional 
diagnosis of PTSD, noting the veteran's flashbacks to a bad 
fire in the military.  The October 2003 VA physician and June 
2005 Vet Center social worker also noted that the veteran met 
the criteria for a diagnosis of PTSD and that such was 
related to Vietnam trauma.  Specifically, the VA physician 
and social worker reported stressors of traumatic incidents 
on the U.S.S. Kitty involving helicopters and his boss being 
killed in an accident with a hatch.  As such, the Board finds 
that the third element of a PTSD service connection claim, 
namely a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressors, 
has been met.  See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of a hatch killing someone next 
to him, a fire breaking out, and a helicopter crash, and 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences.  See 38 C.F.R. § 3.304(f).  
Accordingly, resolving doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran filed service connection claims for hearing loss 
and tinnitus.  He testified at the June 2005 Board hearing 
that in service his job on the Kitty Hawk was a gunner's mate 
missileman and that he also worked with ordnance, which 
routinely exposed him to loud noise.  He indicated that 
before the Kitty Hawk, he was on the U.S.S. Hornet for six to 
eight months, where he was on the five-inch 38 gun mount, 
firing guns quite regularly.  He also reported that he was 
not issued hearing protection devices and that none of his 
jobs since service have required him to be exposed to loud 
noises.

The service personnel records show that the veteran's 
military occupational specialty was Gunner's Mate Missiles 
Third Class (GMM3) and that his related civilian occupation 
was ordnance mechanic.  The personnel records also show that 
he served aboard the U.S.S. Hornet from September 1964 to 
March 1965 and the U.S.S. Kitty Hawk from August 1965 to 
April 1968, and earned, as relevant, the Navy Unit 
Commendation Medal with one Bronze Star and the Vietnam 
Service Medal with three Bronze Stars.  

Additionally, the service medical records show September 1965 
and December 1965 findings of cysts in the right and left 
ear.

A June 2005 audiogram shows a current diagnosis of bilateral 
tinnitus and bilateral high frequency sensorineural hearing 
loss with history of noise exposure.

As the record shows credible evidence of in-service exposure 
to noise trauma and findings of cysts in the ears, and 
current findings of bilateral hearing loss and tinnitus, the 
determinative issue becomes whether there is a relationship 
between these events.  This is a medical question, and where 
the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A review of the file shows that the veteran was not afforded 
a VA examination to obtain the requisite medical opinion.  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature, etiology, severity, and date of 
onset of his tinnitus and hearing loss 
disabilities.  Specifically, the 
examiner should determine whether it is 
at least as likely as not (50-50 chance) 
that the veteran's current tinnitus and 
hearing loss disabilities are related to 
any incident of service, including 
acoustic trauma and/or cysts in the 
ears.  The examiner should base the 
opinion on examination findings, 
historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


